DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-21 are pending in the application.

Allowable Subject Matter
Reasons for Allowable Subject Matter
	Claims 1-21 are considered allowable over the prior art of record, subject to the Obviousness Double Patenting rejection presented below.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is von Dyck (US 6595971 B1). 	Von Dyck teaches a method for stomal irrigation, the method comprising:  	providing an irrigation system to a user with the system comprising: 		(a) a reservoir 18 containing an irrigating liquid Fig.1 [Col.9, lines 14-28];  		(b) a catheter 88/12 Fig.5-7 [Col.13, lines 17-27] comprising a catheter tip [Col.9, lines 8-10] sized for insertion into a stoma of a user [Col.8, lines 48-51];  		(c) a tubing system 24/22 providing a conduit Fig.1 [Col.9, lines 31, 29-37] for the irrigating liquid between the reservoir 18 and the catheter tip/nozzle 22 [Col.9, lines 8-10];  		(d) a pump 16 Fig.1,5 [Col.9, lines 6-7] operable to pump the irrigating liquid from the reservoir 18 to the catheter tip/14 or 16/22 Fig.1 [Col.9, lines 6-10]; and  		(e) a control system 46 [Col.11, lines 13-62]; and  		(f) a sensor [pressure transducer 27 [Fig.5 Col.12, lines 41-50]  	instructing the user to control the system to expel the irrigating liquid from the catheter tip [Col.9, lines 6-10]; 	shutting off the pump by the control system 46 [automatically shutting of the pump if there is excessive pressure of irrigation fluid of pump 16 Col.12, lines 44-54]. .

 	However, as to independent claim 1, Von Dyck fails to teach or fairly suggest that:  	a sensor is located in the tubing system adjacent the catheter; and  	the control system controls an irrigation pressure in response to input from the sensor such that a pressure in the catheter tip approaches a predetermined threshold pressure value without exceeding the predetermined pressure value.  	
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Von Dyck, and one of skill would have not been motivated to, provide the above combination.   	Von Dyck teaches that: the sensor 27 is located in the pump unit and the control system is limited to shutting off the pump if the irrigation pressure is excessive.  Thus, von Dyck fails to teach or fairly suggest that the sensor is located in the tubing system adjacent the catheter tip; and the control system controls an irrigation pressure in response to input from the sensor such that a pressure in the catheter tip approaches a predetermined threshold pressure value without exceeding the predetermined pressure value. 	It would not have been obvious to one ordinary skill in the art as of the effective filing date to modify the teachings of Von Dyck to provide the sensor in the tubing system adjacent the catheter; and that the control system controls an irrigation pressure in response to input from the sensor such that a pressure in the catheter tip approaches a predetermined threshold pressure value without exceeding the predetermined pressure value.   	Based on the teachings of Von Dyck there would be no motivation to modify the control system, and the control system would not be capable of, sensing a pressure in the tubing system adjacent the catheter, such that the control system would control an irrigation pressure in response to input from the sensor such that a pressure in the catheter tip approaches a predetermined threshold pressure value without exceeding the predetermined pressure value.   	This would provide the advantage of allowing the pressure to be increased without exceeding a pre-determined pressure value, such that the pump would be less likely to and/or less frequently to be shut down due to too high a pressure. 
Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-21 are rejected on the ground of nonstatutory double patenting over claims 1-11 and 14-16 of US Patent No. 10/792184 (‘184) (issued from parent application 15/536674).  
	As to Claims 1-21, claims 1-11 and 14-16 of ‘184 teach or suggest the claimed method, as follows:


Clm
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
‘184
1,2
1
1,2
1,10
14,15
1,11,14
1
10
1
2
3
4
5
6
7
8

















Clm
17
18
19
20
21










‘184
9
11
14
1,7-8,1415
16












 	The differences between present claims and the claims of ‘184 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘184 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘184 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘184 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781